El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Dr. Anthony Mark recurre ante nos y cuestiona la sentencia del Tribunal Superior que concluyó que fue negligente en el tratamiento ofrecido a la Sra. Nélida Ríos Ruiz. Examinada la prueba pericial y documental revo-camos al tribunal de instancia y concluimos que no se probó que el doctor Mark fuera negligente al recetar un medicamento aceptado en la práctica de la oftalmología para evitar la recurrencia de una lesión en el ojo.
*819p-H
El 31 de enero de 1984 los demandantes presentaron una acción de daños y perjuicios contra el doctor Mark por impericia médica en la intervención quirúrgica y tratamiento de la señora Ríos Ruiz. Dicho galeno extirpó por segunda vez un tejido, pterigión, que tenía la paciente sobre el ojo derecho. En esencia se trata de un crecimiento de la conjuntiva del ojo hacia la córnea.
Los demandantes alegaron originalmente que la señora Ríos Ruiz había sufrido un cambio en la pigmentación alrededor del ojo, fenómeno que se denomina técnicamente como vitÍligo, debido a que la operación se efectuó con luz solar en un día en que ocurrió un apagón eléctrico, amén del trato violento que recibió la codemandante. Posterior-mente los demandantes enmendaron su teoría, según expuesta en el Informe sobre Conferencia Preliminar, a fin de alegar que el demandado, al prescribir el fármaco Thiotepa, no orientó a su paciente ni le exigió que se hiciera un contaje semanal de células blancas y de plaquetas. Como consecuencia, sufrió la decoloración del área alrededor del ojo a que hemos hecho referencia.
Luego de oír los testimonios de los demandantes y los peritos de ambas partes, el Tribunal Superior (Sala de Utuado) concluyó que “[l]a lesión sufrida por la Sra. Nélida Ríos [Ruiz] se debió al uso de [Thiotepa] y por lo tanto, fue mal indicado por el Dr. Anthony Mark... ”. Sentencia de 10 de diciembre de 1985, pág. 6. Fundamentó su determinación en que el Thiotepa, según el Physicians’ Desk Reference, no es usado en ningún tipo de enfermedad oftálmica. También afirmó que el doctor Mark fue “imprudente y falto de delicade[z]a en el tratamiento de la [señora] Ríos”. íd., pág. 14.
La controversia central, tanto en instancia como ante este foro, es si el doctor Mark se apartó de las normas mé-*820dicas prevalecientes en el tratamiento ofrecido a la demandante, al recetarle el medicamento Thiotepa para evitar la recurrencia de su enfermedad ocular.
 En vista de que las determinaciones sobre impericia médica del tribunal a quo están fundamentadas en la prueba pericial y documental ofrecida, este Tribunal está en igual posición para evaluarla y llegar a sus propias conclusiones. Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Velazquez v. Ponce Asphalt, 113 D.P.R. 39 (1982).
La norma mínima de cuidado médico exigible legalmente en casos de impericia en Puerto Rico, al amparo del Art. 1802 del Código Civil, 81 L.P.R.A. sec. 5141, es aquella atención que a la luz de los modernos medios de comunicación y enseñanza y conforme al estado de conocimiento de la ciencia y la práctica prevaleciente de la medicina, satisfacen las exigencias generalmente reconocidas por la profesión. López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Negrón v. Municipio de San Juan, 107 D.P.R. 375 (1978); González v. E.L.A., 104 D.P.R. 55 (1975); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974); Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973); Cruz v. Centro Médico de P. R., supra. Nuestro ordenamiento obliga al médico a responder por los daños y perjuicios causados tan sólo cuando actúa negligentemente, con descuido o falta de la pericia profesional que exigen las circunstancias. Véase Brau, Los daños y perjuicios extracontractuales en Puerto Rico, Publicaciones J.T.S., Inc., 1986, Vol. I, págs. 248-294. Ahora bien, al médico se le reconoce una amplia discreción en el cuidado de un paciente. No incurre en responsabilidad el médico que ante las circunstancias particulares usa su buen juicio profesional, enmarcado en los límites de lo razonable y aceptable para *821muchos sectores de la profesión médica. Lozada v. E.L.A., 116 D.P.R. 202 (1985). Por lo tanto, un error de juicio honesto y razonable en el diagnóstico o el tratamiento constituye un eximente de responsabilidad cuando las autoridades médicas están en desacuerdo sobre cuál es la cura adecuada.
Aunque compete a los tribunales determinar en cada caso individual si la actuación médica cumple con las normas profesionales, no es nuestra función prescribir tratamientos médicos. “Comprendemos que cada paciente puede presentar circunstancias particulares que hagan que un tratamiento específico sea o no sea recomendable. También reconocemos que toda cura médica conlleva cierto tipo de riesgo de alguna clase. Por esta razón hemos reconocido la necesidad de que los médicos hagan uso de su criterio profesional informado enriquecido con la experiencia y la madurez —en la doctrina de que un error honesto de juicio no genera responsabilidad.” (Escolio omitido.) Cruz v. Centro Médico de P.R., supra, pág. 736.
Igualmente, en ausencia de prueba en contrario “[e]xiste la presunción, a favor del médico, de que éste utilizó y administró el tratamiento adecuado [al] paciente ... no surgiendo presunción alguna de negligencia del hecho de que el paciente haya sufrido daño o de que su tratamiento no haya tenido éxito”. Rivera v. Dunscombe, 73 D.P.R. 819, 838 (1952). Corresponde al demandante probar, mediante preponderancia de la prueba, que el tratamiento ofrecido por el demandado fue el factor que con mayor probabilidad ocasionó el daño, y establecer además el vínculo causal requerido por el Art. 1802 del Código Civil, supra. Cruz v. Centro Médico de P.R., supra.
Al cumplir con nuestra función revisora en casos de impericia médica, nuestra decisión debe estar *822fundada en la prueba vertida en el juicio por los peritos y la prueba documental. En ausencia de prueba no es nuestra función establecer a este nivel apelativo los elementos requeridos por el Art. 1802 del Código Civil, supra. De lo contrario, cedemos a la tentación de sustituir el criterio de los peritos médicos por el nuestro, según un estudio apelativo de la literatura disponible.
h — I HH HH
La primera controversia ante nuestra consideración es si el doctor Mark actuó negligentemente al recetarle a la señora Ríos Ruiz el medicamento Thiotepa (Triethylene Thiophosphoramide) de los Laboratorios Lederle. Un examen cuidadoso de los autos originales, la exposición narrativa de la prueba y los alegatos de ambas partes revelan que la prueba no apoya la conclusión de negligencia del tribunal a quo. Todo lo contrario, del testimonio pericial y la literatura médica disponible se desprende que la aplicación de Thiotepa es un tratamiento comúnmente utilizado en la oftalmología para evitar la recurrencia del pterigión.
En su testimonio ante el tribunal de instancia el doctor Walter Kleis, perito en oftalmología y coautor de estudios sobre el Thiotepa, explicó que por su localización geográfica y la exposición de Puerto Rico a la intensa radiación solar, los oftalmólogos atienden muchos casos de pterigión. Para reducir la recurrencia de esta dolencia, la práctica prevaleciente entre oftalmólogos es aplicar radiación Beta o el medicamento Thiotepa. En su extensa exposición en el juicio, el doctor Kleis afirmó que esa medicina “tiene como ventaja que está ampliamente disponible en Puerto Rico y no es cara [como la radiación Beta]”. Según el doctor Kleis el “[Thiotepa] evita el recrecimiento de los vasos sanguíneos [y] la proliferación de células a través de vasos sanguíneos. Actúa en esa forma porque es un agente radiomimético, *823tiene la característica especial de actuar sobre el tejido nuevo”. E.N.P., pág. 16.
En cuanto al uso oftálmico del medicamento, el perito explicó que los oftalmólogos usan el Thiotepa en una dosis muy diluida cuando el tejido está fresco o recién operado y es particularmente efectivo sobre células o vasos sanguíneos nuevos.(1) La dosis de gotas recetada a la demandante es la que se acostumbra usar en estos casos. Por todas estas razones el doctor Kleis concluyó que “[e]l usar [Thiotepa] en un paciente que ha sido operado por segunda vez con motivo de un pterigión es una norma de buena práctica en oftalmología”. E.N.P., pág. 17.
La literatura médica sobre el pterigión confirma la conclusión del doctor Kleis. Por ejemplo, el profesor Havener, en el texto básico de farmacología ocular, informa que el Thiotepa es efectivo para evitar la recurrencia del pterigión y que adecuadamente diluido no tiene efectos adversos sobre el paciente:
Corneal vascularization can be inhibited by topical application of antimitotic chemicals. Triethylenethiophospho-ramide (thio-tepa) is a nitrogen mustard derivative that will selectively inhibit rapidly growing normal or neoplastic tissues.... Unfortunately new vessel growth began again as soon as inhibitor therapy was stopped, and the ultimate condition of the cornea was not greatly benefited' by this treatment.
Recurrence of pterygium has been prevented by instillation of a 1:2000 solution (15 mg in 30 ml of Ringer’s solution) of thio-tepa every 3 hours (while awake). Instillations were started 2 days postoperatively and were continued for 6 weeks. No adverse effects on the eye resulted from this concentration and frequency of use. In a series of 19 patients *824so treated, no recurrence was encountered. No rebound vascularization occurred after thio-tepa was discontinued. (Énfasis nuestro.) Havener, Ocular Pharmacology, 5ta ed., C.V. Mosby Co., 1983, pág. 240.(2)
En Puerto Rico el uso del Thiotepa para tratar el pterigión es tan generalizado que en 1973 los doctores Walter Kleis y Guillermo Picó prepararon un abarcador estudio sobre este tema y concluyeron que era efectivo para evitar la recurrencia postoperativa del pterigión y que no era peligroso para los pacientes:
The effectiveness of Thio-tepa solution and recurrence rates after operation for pterygiums was studied in 48 cases treated by this agent. ... No adverse effects of any kind were noted. The recurrence rate fell from 31.8% in the control cases to 8.3% in the cases treated with Thio-tepa.... It was concluded on the basis of this study, that Thio-tepa is a safe and effective agent for use in attempts to reduce the recurrence rates after operation for pterygium. Kleis & Picó, Thio-t&pa Therapy to *825Prevent Postoperative Occurrence and Neovascularization, 76(3) Am. J. Ophth. 371 (1973).
Tampoco se probó mediante prueba pericial o documen-tal que la decoloración de la señora Ríos Ruiz fuera causada por la aplicación o el efecto acumulativo del Thiotepa. El único dermatólogo que testificó fue el Dr. Jorge Sánchez, quien confirmó el testimonio del doctor Kleis y opinó que no existía relación entre el uso del Thiotepa y la condición de la demandante. Señaló que en su clínica de vitÍligo ha tratado a cientos de pacientes y “[n]inguno de los casos ha sido provocado por el [Thiotepa]”. E.N.P., pág. 21. Señaló que según la localización de la lesión, su morfología y por el hecho de que no había inflamación ni trauma en el área, su condición era de vitÍligo. Afirmó que la lesión no fue causada por el medicamento. Su testimonio avalado por su extensa experiencia, precisamente con pacientes de vitÍligo, es convincente.(3)
Contra esta abundante literatura médica sobre la aplicación oftálmica de este medicamento y los testimonios de dos peritos con extensa experiencia investigativa en las lesiones sufridas por la señora Ríos Ruiz, los demandantes utilizaron un doctor de medicina deportiva sin estudios especializados en oftalmología ni en dermatología. Su testimonio no demostró el dominio de la oftalmología que se requería en este tipo de caso. De hecho, admitió que refería a los pacientes de pterigión a oftalmólogos y que sus conocimientos en dermatología estaban limitados al curso básico que tomó mientras estudiaba medicina.
*826El testimonio del doctor de la parte demandante se limitó a informar que el Thiotepa se usa para tratar el cáncer en la vejiga urinaria. Sin embargo, por su desconocimiento de la oftalmología no pudo explicar su aplicación oftálmica. Tampoco aclaró cuáles eran las normas médicas prevale-cientes sobre la atención adecuada para corregir la lesión del pterigión y evitar su recurrencia.
Tampoco la parte demandante ofreció prueba documen-tal que apoyara sus alegaciones de impericia médica. Basado en el testimonio de que el Physicians’ Desk Reference no indicaba que el Thiotepa tenía uso oftalmológico, el tribunal de instancia concluyó que el doctor Mark había sido negligente.
Este dictamen está apuntalado en el supuesto de que un médico incurre en responsabilidad por el “uso no indicado de la droga”. Sin embargo, ni la Ley federal de Drogas y Alimentos ni la doctrina vigente imponen responsabilidad absoluta al médico que aplica una medicina a un uso no indicado:
. . . The absence of an indication in the package insert does not mean that the use of the drug in a given case was improper per se. What it does mean is that the manufacturer has not filed an appropriate supplement to the NDA supported by “substantial evidence” to secure approval for the indication of the drug’s use in the treatment of such a condition. H. Hardin, Esq., The Role of the Package Insert in Malpractice and Products Liability Litigation, Medicolegal, 1979, National Symposium, pág. 76.
Todo lo contrario, la Administración federal de Drogas y Alimentos entiende que un médico tiene entera discreción para utilizar su juicio clínico en la aplicación de medica-mentos, aun en situaciones no indicadas por el fabricante. Por supuesto, debe actuar conforme a las normas médicas prevalecientes:
*827“Once the new drug is in the pharmacy, the physician may, as a part of the practice of medicine, lawfully prescribe a different dosage for his patient, or may otherwise vary the conditions of use from those approved in the package insert, without informing or obtaining [the] approval of the [F]ood and [D]rug [Administration.” FDA Drug Bulletin, Oct. 1972, citado en Hardin, op. cit., pág. 76.
Este criterio, de que una vez un medicamento es aprobado por la Administración federal de Drogas y Alimentos un médico está en libertad de aplicarlo para usos no indicados, prevalece en casi todas las jurisdicciones en Estados Unidos. Por eso el editor del Physicians’ Desk Reference categóricamente afirma que los usos indicados en su publicación no excluyen otras aplicaciones de las medicinas:
Under the Federal Food, Drug & Cosmetic (FD&C) Act, a drug approved for marketing may be labeled, promoted, and advertised by the manufacturer only for those uses for which the drug’s safety and effectiveness have been established and which the FDA approved....
The FDA has also announced that the FD&C Act “does not, however, limit the manner in which a physician may use an approved drug. Once a product has been approved for marketing, a physician may prescribe it for uses or in treatment regimens or patient populations that are not included in approved labeling.” Thus, the FDA states also that “accepted medical practice” .often includes drug use that is not reflected in approved drug labeling. E. Barnhart, ed., Physicians’ Desk Reference, 40ma ed., Prólogo, 1986.
En otras palabras, para evaluar si en determinado caso un médico es negligente al prescribir una medicina, hay que referirse a las normas profesionales prevalecientes en ese momento para la atención de pacientes con la enfermedad o lesión tratada.
Si algo se probó en instancia fue que el doctor Mark actuó correctamente al recetar Thiotepa en la dosis *828recomendada por las obras en farmacología oftálmica, tratándose de la recurrencia postoperativa del pterigión en una paciente que previamente había sido operada.
Los médicos no tienen la obligación de impartir a sus pacientes un curso completo de medicina y de farmacología cada vez que recetan un medicamento. Tienen el deber de suministrar al paciente suficiente información sobre la naturaleza del tratamiento, los riesgos implicados y los beneficios que se esperan. Aunque hay diversidad de criterios sobre el alcance y el contenido del deber de divulgación, Rozovsky, Consent to Treatment, Boston-Toronto, Little, Brown and Co., 1984, págs. 51-56, hay consenso sobre que no hay que divulgar riesgos remotos que han ocurrido en pocas ocasiones y que no es probable que le ocurran a ese paciente en particular. J.E. Britain, Product Honesty is the Best Policy: A Comparison of Doctor’s and Manufacturers’ Duty to Disclose Drug Risks and the Importance of Consumer Expectations in Determining Product Defect, 79 Nw. U.L. Rev. 342 (1984); M. Zierk, Informed Consent Doctrine Does Not Require a Physician to Disclose Negligible Risks of a Proposed Therapy, XX Suffolk U.L. Rev. 165 (1986).
En este caso particular, los testimonios periciales claramente probaron no solamente que el Thiotepa tenía uso oftálmico, sino que la dosis aplicada no implicaba riesgos significativos que debían ser informados al paciente. Estos testimonios están sólidamente respaldados por la literatura médica disponible.
Por otro lado, de la exposición narrativa de la prueba no se desprende que los demandantes demostraran, mediante prueba pericial, que los oftalmólogos acostumbren informarle a sus pacientes del riesgo de despigmentación causada por el medicamento en casos aislados. En ausencia *829de esta prueba, no le corresponde al foro apelativo introducir criterios científicos que los demandados se ven imposibilitados de rebatir y contrarrestar ante este Foro, para convalidar la determinación de negligencia del tribunal de instancia.
De la anterior discusión concluimos que la parte demandante no ofreció la prueba documental necesaria para apoyar sus alegaciones de impericia médica.
Procede, por lo tanto, que se dicte sentencia que revoque la del Tribunal Superior, Sala de Utuado.
La Juez Asociada Señora Naveira de Rodón emitió un voto particular. El Juez Asociado Señor Negrón García disiente con opinión escrita.
—0-

(1)La dosis del medicamento, en su aplicación oftálmica mediante gotas, es diluida en comparación con la que se aplica en los casos del cáncer en la vejiga urinaria, en que se administra a través de una sonda que se introduce dentro de ese órgano.


(2) El doctor J. Cassady estudió el uso oftálmico del Thiotepa para pacientes con pterigión y concluyó lo siguiente:
“Thiotepa is inexpensive, non-irritating, free of side effects, readily available and simple to use. It is hoped that its use will eliminate the necessity of employing the more complicated surgical procedures for recurrent pterigiums ... thiotepa seems to be more effective than beta irradiation in preventing recurrence of pterygiums, although it appears to be necessary to continue its use for at least eight weeks post operatively.... If this simple treatment continues to be as effective as it has been in the three series reviewed here, it would appear that recurrence of pterygiums can be almost completely eliminated.” J. Cassady, The Inhibition of Pterygium Recurrence by Thio-tepa, 61 Am. J. Ophth. 887 (1966). Véanse también: M.E. Langham, The inhibition of corneal vascularization by triethylene thiophosphoromide, 49 Am. J. Ophth. Ill (1960); E. Asregadoo, Surgery, Thioepa, and Corticosteroid in the Treatment of Pterygium, 74 Am. J. Ophth. 960; Berkow, Gills and Wise, Depigmentation of Eyelids After Topically Administered Thiotepa, 82 Arch. Ophthal 415 (Sept. 1969); Howitt and Karp, Side Effect of Topical Thiotepa, 68 Am. J. Ophth. 473; Rock, Inhibition of Corneal Vascularization by Triethylene Thiophosphoramide (Thiotepa), 69 Arch. Ophth. 330; Meacham, Triethylene Thiophosphoramide in the Prevention of Pterygium Recurrence, 54 Am. J. Ophth. 751; Hornblass, Adler, Vukcevich and Gombos, A Delayed Side Effect of Topical Thiotepa, Ann. Ophth. (November 1974); Olander, Haik & Haik, Management of Pterygia: Should Thiotepa be Used, Ann. Ophth. 853 (1978).


(3) Aunque el profesor Havener informó sobre casos aislados de despigmen-tación, concluyó que posiblemente esto era debido a un fenómeno de fotosensibilidad, resultado de la exposición a la luz solar mientras se está bajo tratamiento de Thiotepa.